Citation Nr: 0710898	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  00-22 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An independently corroborated stressor in service has not 
been established to support a current diagnosis of PTSD.  

2.  The veteran does not currently have PTSD due to an in-
service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 1137, 1154(a),(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has fulfilled the above requirements in this case.  By 
VCAA letters in October 2001, September 2004, and October 
2005, and by a PTSD development letter in April 1999, the RO 
informed the veteran of the notice and duty-to-assist 
provisions of the VCAA, and informed him of the information 
and evidence necessary to substantiate his claim for service 
connection for PTSD.  These letters informed him of the bases 
of review and the requirements to sustain the claim.  Also by 
these letters, the veteran was requested to submit any 
evidence in his possession in furtherance of his claim.  He 
was also told that it was ultimately his responsibility to 
see that pertinent evidence not in Government possession is 
obtained.  

The VCAA letters requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  The veteran advised of recent treatment for 
PTSD.  Records from these sources were requested, and all 
records received were associated with the claims folders.  

The veteran has been denied service connection for PTSD based 
upon the absence of corroborating evidence of a stressor to 
support a current diagnosis of PTSD.  See 38 C.F.R. §  
3.304(f).  As noted, he was afforded notice of appropriate 
development for his PTSD claim, and was afforded the 
opportunity to assist in such development.  As discussed 
below, the veteran did not provide such additional evidence, 
and the record does not contain corroborating evidence of 
claimed stressors to support the claim.  There is no 
indicated avenue of further development which presents the 
reasonable possibility of corroborating any claimed in-
service stressor to support a current diagnosis of PTSD, 
particularly in light of the veteran's failure to provide 
sufficient details of specific stressor incidents to allow 
for their corroboration.  Hence, there is no reasonable 
possibility that further notice or development would further 
the claim.  38 C.F.R. § 3.304(f).  

As discussed below, the Board remanded the case in August 
2005 for the RO to make inquiry to the Joint Services Records 
Research Center (JSRRC) in an attempt to obtain independent 
corroboration of in-service stressor events.  This was done, 
and a reply obtained in September 2006 informed of no such 
confirmation of claimed stressors, also as discussed below.  
That report suggested obtaining morning reports to seek 
details concerning any specific casualties within the 
veteran's unit, but the veteran has not provided sufficiently 
detailed allegations or information concerning any casualties 
within his unit to allow for such verification.  The Board is 
accordingly satisfied that development requested in the 
August 2005 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has been afforded VA examinations to address his 
PTSD.  However, the findings of these examinations ultimately 
are not determinative where, as here, the absence of an 
independently corroborated in-service stressor, and not the 
absence of a current diagnosis, is the basis of denial of the 
veteran's claim.  Absent such a confirmed stressor, the 
medical question of current PTSD based on such a stressor is 
rendered moot, and hence any necessity of such a VA medical 
examination is obviated.  38 C.F.R. § 3.304(f).  

By an SOC and SSOCs, the veteran was informed of the evidence 
obtained in furtherance of his claim.  These are "post-
decisional" documents.  We find, however, that this is not 
fatal in providing notice, because de novo review of the 
appealed claim was undertaken, including consideration of the 
matter based on all appropriate criteria for the claim.  See 
Mayfield, supra; 38 C.F.R. §§ 3.303, 3.304(b), 3.306. 

The veteran addressed the appealed claim by submitting 
written statements, as well as by testifying at a hearing 
before a Hearing Officer at the RO in May 2001, a transcript 
of which is contained in the claims folder.  The veteran has 
not made a further request to address his claim at a hearing.  
There is no indication that the veteran desires to address 
his claim further, or that such a desire remains unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is denied, any such issues are moot.

II.  Pertinent Law for PTSD Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a).  There must also be a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor, as well as credible supporting evidence 
that any claimed in-service stressor(s) occurred.  See 38 
C.F.R. § 3.304(f).  Under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of the Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (DSM-IV).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case by 
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone is 
accepted as conclusive evidence of the stressor's occurrence, 
and no further corroboration is necessary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  

As to the existence of a stressor, a veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence, pursuant to 38 C.F.R. § 3.304(f); see 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, supra.

III.  Facts and Analysis

The veteran's service medical records (SMRs) and the balance 
of the claims folders contain no records independently 
corroborating the veteran's claimed in-service stressors.  

An injury to the right thumb in service presents the 
possibility of a shrapnel injury, and hence will be explored 
further.  The veteran's SMRs contain no record of treatment 
for the right thumb.  His service entrance examination does 
not document any abnormality of the right thumb, but the 
report of medical history upon service separation includes a 
report of an "injury" to the right thumb having been 
treated twice for infection.  There is thus service 
documentation of injury to the right thumb, but not of a 
shrapnel injury to the thumb.  

Years after service, the veteran submitted claims for service 
connection, including for residuals of a right thumb injury 
and for PTSD.  He then characterized the thumb injury as a 
shrapnel injury.  He was afforded VA examinations of the 
thumb.  For a May 2003 VA examination, X-rays were obtained 
which showed a fixation blade plate and screws to treat a 
proximal phalanx fracture.  The medical examiner also noted 
two scars on the thumb.  The examiner apparently accepted the 
veteran's narrative of having suffered a shrapnel injury to 
the thumb in service, and accordingly assessed status post 
old shrapnel fragment wound of the right thumb, with incision 
and drainage for post-injury infection.  Service connection 
was granted for "shrapnel wound of right thumb," which has 
been rated as zero percent disabling from April 1999, and 
then 10 percent disabling from May 2003.

Thus, the evidentiary record supports the conclusion that the 
veteran injured his thumb in service, but is uncertain as to 
the nature of that injury, which he has claimed to have been 
a shrapnel wound.  One of our tasks is to assess the 
credibility of assertions made in a claim.  "An opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
Board finds no independent factual basis in the record on 
which the examiner might have based the diagnosis of a 
shrapnel injury so many years after service, as opposed to a 
thumb injury of another type.  Similarly, other VA 
examination reports fail to provide an independent basis for 
a conclusion that the veteran had a shrapnel injury to the 
thumb, and, as noted, the SMRs provide no support for the 
incurrence of such an wound. 

We recognize that, were we to find that the veteran has 
residuals of a shrapnel wound resulting from enemy action, 
that would constitute evidence of participation in combat, 
and a claimed stressor related to that combat could support a 
PTSD diagnosis.  However, we do not need to further address 
whether the thumb injury was due to a shrapnel wound, because 
the veteran has not contended that either the thumb injury or 
any event associated with that injury was a stressor 
causative of his claimed PTSD.  His stressor contentions in 
this case relate to other claimed combat-related events.

The evidentiary record, inclusive of the veteran's service 
personnel records and report of separation, DD Form 214, 
establish that he was a supply clerk while in service in 
Vietnam.  The veteran does not contest this fact.  He does 
contend that as a medical supply clerk he had to drive to 
many locations in Vietnam, and was then exposed to many 
stressors, including shellings and encounters with 
Vietnamese, of whom he became afraid.  

At his May 2001 hearing and in submitted statements, he 
mentioned many stressors, including traveling in medical 
convoys from his duty station in Cam Ranh Bay to locations 
in-country, including field hospitals, and being fearful of 
Vietnamese on these trips; patrolling dangerous areas; 
spending time in Chu Li and experiencing shellings; and 
removing dead soldiers and seeing piled-up body bags.  
However, beyond the veteran's stationing in Cam Ranh Bay, 
none of these events and/or stressors has been shown to be 
verified or verifiable.  

As noted in the Introduction, the Board remanded the case in 
August 2005 for the RO to obtain information concerning 
alleged stressors from the JJSRRC (then known as the U.S. 
Armed Services Center for Unit Records Research (CURR)).  A 
reply from JSRRC in September 2006 advised that the veteran 
was stationed in Cam Ranh Bay in Vietnam at the 32nd Medical 
Depot, and that his military occupational specialty was 
supplyman.  The JSRRC indicated that the 32nd Medical Depot 
at Cam Ranh Bay did not treat soldiers or store bodies.  The 
JSRRC further informed that the veteran was rotated out of 
the 32nd Medical Depot in September 1968, and hence could not 
have experienced the alleged stressor of witnessing several 
wounded soldiers at that facility in October 1968.  The JSRRC 
informed that a "standoff attack" against Cam Ranh Bay did 
occur on a single day in March 1968, with 27 mortar rounds 
impacting on the base, but with no resulting casualties and 
no property damage.  

Thus, the only event potentially serving as a stressor 
verified by the JSRRC was the mortar attack on Cam Ranh Bay.  
However, given the large size of that military base and the 
absence of any evidence of proximity of the veteran or his 
unit to the place where those standoff mortar rounds struck 
the ground, as well as the absence of any property damage or 
personnel injuries associated with that mortar attack, the 
Board finds that the preponderance of the evidence is against 
that mortar attack having been experienced by the veteran in 
any way relevant to his claim.  In his own testimony, he 
attested that any attack experienced at Cam Ranh Bay was 
generally a "cake walk" (hearing transcript, p. 7), thus 
underscoring the absence of personal impact from such a 
"standoff attack".  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost, supra.

In both Pentecost and and Suozzi v. Brown, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost v. Principi, 16 Vet. 
App. at 128 (holding that the Board erred in "insisting that 
there be corroboration of the veteran's personal 
participation"); Suozzi, 10 Vet. App. 307, 310-11 (1997) 
(evidence that veteran's company received heavy casualties 
during an attack, even without specific evidence that the 
veteran was "integrally involved in the attack" was 
sufficient to reopen his claim for service connection for 
PTSD).  In this case, however, it has been neither alleged 
nor shown that the veteran or his unit was involved in combat 
during the veteran's tour in Vietnam.  Rather, he has made 
vague allegations of attacks in the course of medical 
transport trips, without providing factual details to allow 
for corroboration.  The established mortar attack at Cam Ranh 
Bay in March 1968 has not been linked to the veteran or his 
unit beyond its having occurred within the vast geographic 
confines of that base.  That is simply not sufficient to 
establish a corroborated stressor to support the veteran's 
claimed PTSD.  This case may be distinguished from Pentecost, 
where the veteran submitted unit logs and unit records as 
well as independent descriptions of rocket attacks his unit 
experienced while stationed in Da Nang.  Pentecost, 16 Vet. 
App. at 128.  Here, no corroboration of unit participation or 
experiencing of the mortar attack is independently 
documented.  

In short, no stressor in service has been independently 
corroborated in this case to support the veteran's claim for 
service connection for PTSD.  38 C.F.R. §  3.304(f).  Combat 
in service has also not been established to support a 
diagnosis of PTSD as due to a stressor related to that 
combat, and hence a stressor cannot be established in this 
case on a presumptive basis as consistent with circumstances 
of combat, under 38 U.S.C.A. § 1154 (a), (b). 

Accordingly, with the preponderance of the evidence against 
an independently corroborated stressor on which to base a 
diagnosis of PTSD due to service, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  38 C.F.R. § 3.304(f).  This is 
the case despite the presence within the record of numerous 
treatment diagnoses of PTSD.  Because the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


